DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for an implantable device comprising a power management circuit configured to connect a power supply to the telemetry circuit via a first current-limiting device based on a determination that the telemetry circuit satisfies a defined criterion, wherein the power management circuit is configured to connect the telemetry circuit to a second current-limiting device based on a determination that the telemetry circuit is connected to the first current-limiting device for a defined period of time has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning claim 10, for a method comprising facilitating, using a telemetry circuit of an implantable device, a telemetry session between the implantable device and an external device and connecting, using the power management circuit of the implantable device, the telemetry circuit to a second current-limiting device based on a determination that the telemetry circuit is connected to the first current-limiting device for a defined period of time has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 10.

With respect to claim 20, An apparatus, comprising the power management circuit is configured to connect the telemetry circuit to a second current-limiting device based on a determination that the telemetry circuit is connected to the power source for a defined period of time has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 20.
Regarding claim 26, for a system, comprising: an implantable device comprising wherein the power management circuit is configured to connect the telemetry circuit to a second current-limiting device based on a determination that the telemetry circuit is connected to the power source for a defined period of time has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792